TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 1, 2015



                                       NO. 03-14-00511-CV


                                   Mary Blanchard, Appellant

                                                  v.

        Grace McNeill, in her Capacity as Successor Trustee and Beneficiary of the
           Dixie Lee Hudlow Living Trust; Harold McNeill as Beneficiary of the
    Dixie Lee Hudlow Living Trust; and The Dixie Lee Hudlow Living Trust, Appellees




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            DISMISSED FOR WANT OF JURISDICTION ON REHEARING—
                        OPINION BY JUSTICE PURYEAR


This is an appeal from the order signed by the probate court on July 28, 2014. We withdraw the

opinion and judgment dated January 23, 2015, and substitute the following opinion and judgment

in their place. Having reviewed the record, it appears that the Court lacks jurisdiction over the

appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.